Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 9, 11, 13-18, 22-28, 30, 32, 33, 35, 37-42, 46 and 47 are pending in the application.  Claims 7, 10, 12, 19-21, 29, 31, 34, 36, and 43-45 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, 37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 13 and 37, the reinforcement region could include a combination of a porous layer and an elastomeric foam having a plurality of closed cells dispersed within the elastomeric foam.  Hence, as the closed cells cannot be separated from the elastomeric foam, it is confusing that the reinforcement region can be substantially free of closed cells.  
other fluoroelastomer”.  Removal of the term “other” would be deemed necessary to avoid an issue of confusion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 13, 15, 17, 24-28, 30, 37, 39, and 41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 4,425,396 to Hartman (hereinafter “Hartman”).

In the border region, the interstices of the porous backer layer are filled by the resin of the foam layer to enhance the bonding between the porous backer layer and the foam layer (column 2, lines 30-35).  The border region corresponds to the claimed first reinforcement region.   
Hartman does not specifically disclose that the panel is configured to create a gas tight seal when compressed under a compressive stress of less than or equal to 1 MPa, configured to prevent fluid ingress while under less than or equal to 15% compressive strain, able to withstand repeated compressive stress up to 200 MPa without damage to the panel, and has a glass transition temperature of -45oC or less.  
However, it appears that the panel of Hartman meets all structural limitations and chemistry required by the claims.  The panel comprises a rigid foam layer, a protective weathering layer of thermoplastic sheet material and a flexible backer layer disposed between the foam layer and the protective weathering layer (abstract).  Hartman also states that the flexible backer layer has interstices filled 
In the border region, the interstices of the porous backer layer are filled by the resin of the foam layer to enhance the bonding between the porous backer layer and the foam layer (column 2, lines 30-35).  The border region corresponds to the claimed first reinforcement region.   
Therefore, the examiner takes the position that the gas tight seal when compressed under a compressive stress of less than or equal to 1 MPa, preventing fluid ingress while under less than or equal to 15% compressive strain, withstanding repeated compressive stress up to 200 MPa without damage to the panel, and having a glass transition temperature of -45oC or less would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 13 and 37, there is no teaching or suggestion that the rigid foam contains expandable microspheres (column 1, lines 60-67; and column 2, lines 1-5).  The rigid foam layer is free of expandable microspheres and so is the border region.  
. 

Claims 1-6, 8, 9, 13-15, 17, 18, 23-28, 30, 32, 33, 37-39, 41, 42 and 47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2003/0104205 to Brodeur, Jr. et al. (hereinafter “Brodeur”).
Brodeur discloses a reinforced foam composite comprising a closed cell foam layer, a fabric having open interstices between fibers, and the fabric completely encapsulated by the closed cell foam layer (abstract, and paragraph 14).  The closed cell foam is an elastomeric foam (paragraph 34).  The foam layer comprises a blend of styrene butadiene latex and natural rubber latex (paragraph 34). The fabric is formed of closely knitted or woven fibers (paragraph 18). The closed cell foam layer comprises an elastomer and a foaming agent or thermally expandable microspheres (paragraphs 23 and 33).  
Brodeur does not explicitly disclose that the reinforced foam composite is configured to create a gas tight seal when compressed under a compressive stress of less than or equal to 1 MPa, configured to prevent fluid ingress while under less than or equal to 15% compressive strain, able to withstand repeated compressive stress up to 200 MPa without damage to the reinforced foam composite, and has a glass transition temperature of -45oC or less.  
However, it appears that the reinforced foam composite of Brodeur meets all structural limitations and chemistry required by the claims.  The reinforced foam composite comprises a closed cell foam layer, a fabric having open interstices 
Therefore, the examiner takes the position that the gas tight seal when compressed under a compressive stress of less than or equal to 1 MPa, preventing fluid ingress while under less than or equal to 15% compressive strain, withstanding repeated compressive stress up to 200 MPa without damage to the reinforced foam composite, and having a glass transition temperature of -45oC or less would be present as like material has like property would be inherently present as like material has like property. 
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 8, 9, 32 and 33, the fabric completely encapsulated by the closed cell foam layer (claim 1).  The border region between the foam and the first surface of the fabric corresponds to the claimed first reinforcing region whereas the border 
As to claims 13 and 37, the closed cell foam layer is free of expandable microspheres (paragraphs 26 and 27) and so is the border region between the closed cell foam layer and the fabric.  
As to claims 15 and 39, the fabric is formed of closely knitted or woven fibers (paragraph 18). 
As to claims 18 and 42, the closed cell foam layer comprises an elastomer and a foaming agent or thermally expandable microspheres (paragraphs 23 and 33).  
As to claims 14 and 38, the foam layer comprise blend of styrene butadiene latex and natural rubber latex (paragraph 34). 
As to claims 23 and 47, Brodeur does not explicitly disclose the reinforced foam composite useful as a dry sealing gasket.  
However, it appears that the reinforced foam composite of Brodeur meets all structural limitations and chemistry required by the claims.  
The reinforced foam composite comprises a closed cell foam layer, a fabric having open interstices between fibers, and the fabric completely encapsulated by the closed cell foam layer (abstract, and paragraph 14).  The closed cell foam is an elastomeric foam (paragraph 34).  The foam layer comprises a blend of styrene butadiene latex and natural rubber latex (paragraph 34). The fabric is formed of closely knitted or woven fibers (paragraph 18).  The closed cell foam layer comprises an elastomer and a foaming agent or thermally expandable microspheres (paragraphs 23 and 33).  

This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 1-6, 9, 11, 13-15, 17, 18, 22-28, 30, 33, 35, 37-39, 41, 42, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,105,056 to Hoge, Jr. et al.  (Hoge) in view of US 2003/0173100 to Flaherty et al. (Flaherty).  
Hoge discloses a compressible gasket comprising a seal body including a compressible foam core and a conductive fabric sheath surrounding the compressible foam core (column 6, lines 15-20; and figure 1).  Hoge states that the seal body is substantially described in Buonanno (US 4,857,668) which is hereby incorporated by reference (column 6, lines 15-30).  Buonanno specifically states that the foam expands and partially fills the interstices of the fabric sheath.  The junction where the foam fills the interstices of the fabric sheath corresponds to the claimed reinforcement region.  The compressible gasket includes a pattern of discontinuous adhesive circular dots position along one of the sides of the seal body (figure 7).  
Hoge does not explicitly disclose the compressible foam core having closed cells.  

Flaherty teaches that the sealing member comprises a polymeric material (claim 12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the compressible foam core disclosed in Hoge having a closed cell structure motivated by the desire to provide the gasket having better weather sealing applications requiring a moisture or fluid seal.  
Neither Hoge nor Flaherty discloses that the compressible gasket is configured to create a gas tight seal when compressed under a compressive stress of less than or equal to 1 MPa, configured to prevent fluid ingress while under less than or equal to 15% compressive strain, able to withstand repeated compressive oC or less.  
However, the compressible gasket of Hogue as modified by Flaherty meets all structural limitations and chemistry required by the claims.  
The resulting compressible gasket comprises a seal body including a compressible foam core and a conductive fabric sheath surrounding the compressible foam core.  The foam expands and partially fills the interstices of the fabric sheath.  The resulting compressible foam core having closed cells is made of butadiene, neoprene, polyurethane, silicone or any combinations thereof.  A discontinuous adhesive is disposed along the seam to secure the compressible gasket to a conductive panel.  When the gasket is compressed in use, the foam core flattens the adhesive against the panel to obtain a conductive seam.  Such an arrangement provides good mechanical attachment and electrical shielding attributes.  
Therefore, the examiner takes the position that the gas tight seal when compressed under a compressive stress of less than or equal to 1 MPa, preventing fluid ingress while under less than or equal to 15% compressive strain, withstanding repeated compressive stress up to 200 MPa without damage to the compressible gasket, and having a glass transition temperature of -45oC or less would be present as like material has like property would be inherently present as like material has like property. 
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or 
As to claims 9 and 32, as shown in Hoge’s figure 1, a first junction is positioned at a first side of the foam core and a second junction at a second side of the foam core opposite the first side of the foam core.  
As to claims 13 and 37, the close cells of the elastomeric foam core disclosed in Flaherty are generated using a chemical blowing agent or a physical blowing agent (paragraph 46).  The resulting elastomeric foam core is thus free of expandable microspheres and so is the border region between the resulting elastomeric foam core and the fabric sheath.
As to claims 15 and 39, Hoge discloses the fabric sheath comprises wire mesh woven or knitted material (column 6, lines 30-35). 
As to claims 11, 22, 35, and 46, Hoge states that an elongated longitudinal seam is formed where the sheath overlaps itself (column 6, lines 60-65).  The compressible gasket includes a pattern of discontinuous adhesive circular dots position along one of the sides of the seal body (figure 7).  A discontinuous adhesive is disposed along the seam to secure the compressible gasket to a conductive panel (figure 2).  When the gasket is compressed in use, the foam core flattens the adhesive against the panel to obtain a conductive seam (column 9, lines 45-50).  Such an arrangement provides good mechanical attachment and electrical shielding attributes (column 8, lines 15-20).  Uniform electrical conductivity across the panel at 
Alternatively and/or additionally, it appears that the compressible gasket of Hogue as modified by Flaherty meets all structural limitations and chemistry required by the claims.  
The resulting compressible gasket comprises a seal body including a compressible foam core and a conductive fabric sheath surrounding the compressible foam core.  The foam expands and partially fills the interstices of the fabric sheath.  The resulting compressible foam core having closed cells is made of butadiene, neoprene, polyurethane, silicone or any combinations thereof.   An elongated longitudinal seam is formed where the sheath overlaps itself.  A discontinuous adhesive is disposed along the seam to secure the compressible gasket to a conductive panel.  When the gasket is compressed in use, the foam core flattens the adhesive against the panel to obtain a conductive seam.  Such an arrangement provides good mechanical attachment and electrical shielding attributes.  
The examiner takes the position that the fluid ingress would be inherently prevented via the adhesive regions when the compressible foam core is compressed in a thickness direction as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is . 

Claims 16 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Hoge in view of Flaherty as applied to claims 1 and 24 above, further in view of US 5,286,568 to Bacino et al. (hereinafter “Bacino”). 
Neither Hoge nor Flaherty discloses a fabric sheath comprising an expanded polytetrafluoroethylene (ePTFE) having a thickness of from 1 to 300 microns.   
Bacino, however, discloses a porous electrically-conductive gasket material comprising an ePTFE membrane having carbon black filler incorporated therein.  The ePTFE membrane is commercially available under the trade name GORE-SHIELD GS-1000 gasketing tape (column 3, lines 30-35).  The ePTFE membrane would inherently have a thickness within the claimed range because like material has like property.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a conductive filler containing ePTFE membrane disclosed in Bacino for a fabric sheath of Hoge motivated by the desire to provide the gasket having better release from sealing surfaces while maintaining excellent electrical conductivity. 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

Claims 1-6, 8, 9, 11, 13-18, 22-28, 30, 32, 33, 35, 37-42, 46 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/621,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/621,037 disclose each and every limitation of the claims of the current application except for the composite that is configured to create a gas tight seal when compressed under a compressive stress of less than or equal to 1 MPa, configured to prevent fluid ingress while under less than or equal to 15% compressive strain, able to withstand repeated compressive stress up to 200 MPa without damage to the composite, and has a glass transition temperature of -45oC or less.  
It appears that the composite disclosed in the claimed invention and Application No. 16/621,037 is identical.  Therefore, the examiner takes the position that the gas tight seal when compressed under a compressive stress of less than or equal to 1 MPa, preventing fluid ingress while under less than or equal to 15% compressive strain, withstanding repeated compressive stress up to 200 MPa oC or less would be present as like material has like property. 
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8, 9, 11, 13-18, 22-28, 30, 32, 33, 35, 37-42, 46 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/621,894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Application No. 16/621,894 disclose each and every limitation of the claims of the current application except for the composite that is configured to create a gas tight seal when compressed under a compressive stress of less than or equal to 1 MPa, configured to prevent fluid ingress while under less than or equal to 15% compressive strain, able to withstand repeated compressive stress up to 200 MPa without damage to the composite, and has a glass transition temperature of -45oC or less.  
oC or less would be present as like material has like property. 
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788